DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. application No. 16/443,640, filed on 06/17/2019, now US patent No. 10,903,436.  Acknowledgment is made of applicant's claim for foreign priority based on an application 10-2018-0122747 field on 10/15/2018 in Korea.  

Information Disclosure Statement
The IDS filed on 01/25/2021 has been considered and made of record.

Oath/Declaration
The oath/declaration filed on 01/25/2021 is acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US 2018/0013080] in view of Yun et al. [US 2018/0192527].
Regarding claim 1, Kim et al. disclose a display device (DD, figures 1-13a-b) comprising:
a flexible display panel (DP, figure 6C);
a support member (BF2, figure 6C) below the flexible display panel and comprising a first support member (a left portion of the support member BF2, figure 6C) and a second support member (a right portion of the support member BF2, figure 6C); 
a first impact absorption member (BF1, figure 6C) below the support member and comprising a first auxiliary impact absorption member (a left portion of the first impact absorption member BF1, figure 6C) overlapping the first support member and a second auxiliary impact absorption member (a right portion of the first impact absorption member BF1, figure 6C) overlapping the second support member; and 
Kim et al., disclose the claimed invention except for a housing comprising at least a portion below the first impact absorption member and configured to accommodate the flexible display panel, the support member, and the first impact absorption member. 
Yun et al., disclose a foldable display device (figures 1-3) comprising a flexible display module (100, figures 1-3) being covered by a housing (1000, figures 1-3).
It would have been to one of ordinary skill in the art at the time the invention was made to add a bendable housing to cover the display device of Kim et al., as suggested by Yun et al., for the purpose of protecting the display device.
Regarding claim 3, Kim et al., in view of Yun et al., disclose wherein the first impact absorption member has a thickness of 50 µm to 250 µm (the BF1 having a thickness of about 60 µm to 150 µm, paragraph 0096). 
Regarding claim 4, Kim et al., in view of Yun et al., disclose the claimed invention except for wherein the first impact absorption member has a Poisson's ratio of 0.1 to 0.35.  
	Poisson’s ratio is a measure of the Poisson effect that is based on a strain in direction of the impact absorption member load dividing a strain at right angle of the impact absorption member to load. If a tensile load is applied to a specific material, the specific material will elongate on the axis of the load (perpendicular to the tensile stress plane).  
Kim et al., in view of Yun et al. disclose the impact absorption member being formed of a porous material (paragraph 0104).  In generally for the porous material, a Poisson’s ratio porosity dependence of porous materials was calculated and has a value ranging between 0.0 to 0.5 (for example, rubber material has a Poisson’s ratio of nearly 0.499; foaming/porous material has a Poisson’s ratio in ranging between 0.10 – 0.50; glass material has a Poisson’s ratio in ranging between 0.18 – 0.3).
It would have been an obvious matter of design choice to design the first impact absorption member having a Poisson’s ratio of 0.1 to 0.35 in the display device of Kim et al., in view of Yun et al., in order to improve more flexibility of the impact absorption layer in the display device, since such a modification would have involved a mere change in the dimension of proportion of a component. A change in dimensions or proportion is generally recognized as being within the level of ordinary skill in the art.  In Gardner v. TEC Systems, Inc., 725 F 2d 1338, 220 USPQ 777 (Fed. Cir. 1984). 
Regarding claim 5, Kim et al., in view of Yun et al., disclose wherein the first impact absorption member comprises a porous material (BF1 is formed of a porous material, paragraph 0104).
Regarding claim 6, Kim et al., disclose the claimed invention except for wherein the support member comprises a metal. 
	Yun et al., further disclose at least one support assembly (200, figures 1-3) below the flexible display panel (100, figures 1-3) and comprising a first support portion (2111d, figure 1) and a second support portion (2111c, figure 1) and wherein the support member comprises a metal (paragraph 0071). 
	It would have been to one of ordinary skill in the art at the time the invention was made to use metal to make the support member in the display device of Kim et al., as suggested by Jun et al., for the purpose of providing rigidity of the display areas in the display device. 
Regarding claims 8 and 10, Kim et al., disclose the claimed invention except for an adhesion member configured to couple the support member to the first impact absorption member.
	Yun et al., further disclose the display device (figures 1-3) comprising at least one adhesive layer (114, figures 1 and 3) configured to couple a support member (202, figures 1 and 3) to a first impact absorption member (203, figures 1 and 3).
	It would have been to one of ordinary skill in the art at the time the invention was made to use the adhesive layer to mount between the support member to the first impact absorption member of the display device of Kim et al., as suggested by Yun et al., for the purpose of securing and/or fixing the support member with the first impact absorption member in the display device.
Regarding claim 9, Kim et al., in view of Yun et al., disclose wherein the first impact absorption member (BF1, figure 6C) contacts the support member (BF2, figure 6C).
Regarding claim 11, Kim et al., in view of Yun et al., disclose wherein the flexible display panel comprises: 
a first display area (RA1, figure 6C); 
a second display area (RA2, figure 6C); and 
a folding area (FA, figure 6C) between the first display area and the second display area, wherein the first support member (a left portion of the support member BF2, figure 6C) overlaps the first display area, and the second support member (a right portion of the support member BF2, figure 6C) overlaps the second display area and spaced from the first support member (figure 6C). 
Regarding claim 12, Kim et al., disclose the claimed invention except for a second impact absorption member between the flexible display panel and the support member.
	Yun et al., further disclose a second impact absorption member (201, figures 1 and 3) between the flexible display panel (100, figures 1 and 3) and the support member (202, figures 1 and 3).
	It would have been to one of ordinary skill in the art at the time the invention was made to add the second impact absorption member between the flexible display and the support member of the display device of Kim et al., as suggested by Yun et al., for the purpose of providing additional support the flexible display panel in the foldable display device.
 Regarding claim 13, Kim et al., disclose the claimed invention except for wherein the second impact absorption member overlaps the first display area, the second display area, and the folding area. 

	It would have been to one of ordinary skill in the art at the time the invention was made to use the second impact absorption member design of Yun et al., in the display device of Kim et al., for the purpose of providing entirely support the flexible display panel within the foldable display device.
Regarding claim 15, Kim et al., in view of Yun et al., disclose a driving circuit (DDV, figures 3-4) configured to provide a data signal to the flexible display panel and between the support members in the display device housing.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., in view of Yun et al., as applied to claims 1 and 12 above, and further in view of Park et al. [US 2017/0373281].
Regarding claim 2, Kim et al., in view of Yun et al., disclose the claimed invention except for wherein the first impact absorption member has a modulus of 0.01 Mpa to 500 Mpa.
	Park et al., disclose a flexible display device (200, figures 1-8) comprising at least one impact absorption layer (321, figure 4) in the flexible display device, wherein the impact absorption layer is formed of thin glass with a Young’s modulus greater than or equal to 10 MPa and less than or equal to 200 MPa (paragraph 0055). 
	It would have been to one of ordinary skill in the art at the time the invention was made to use the impact absorption member design of Park et al., for the first impact 
Regarding claim 14, Kim et al., in view of Yun et al., disclose the claimed invention except for wherein the second impact absorption member has a modulus of 0.01 Mpa to 500 Mpa.
	Park et al., disclose a flexible display device (200, figures 1-8) comprising at least one impact absorption layer (321, figure 4) in the flexible display device, wherein the impact absorption layer is formed of thin glass with a Young’s modulus greater than or equal to 10 MPa and less than or equal to 200 MPa (paragraph 0055). 
	It would have been to one of ordinary skill in the art at the time the invention was made to use the impact absorption member design of Park et al., for the second impact absorption in the display device of Kim et al., in view of Yun et al., in order to be absorbed sufficiently and effectively.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., in view of Yun et al., as applied to claim 6 above, and further in view of Park et al. [US 2017/0194411] (Park et al., [411], hereinafter).
Regarding claim 7, Kim et al., in view of Yun et al., disclose the claimed invention except for wherein the support member has a thickness of 0.1 mm to 0.5 mm. 
	Park et al. [411], disclose a flexible display device (figures 3A-3B) comprising a support member (108, figures 3A-3B) being mounted under a flexible panel (TFTs/pixels, figures 3A-3B), wherein the support member has a thickness from about 100 .mu. (0.1 mm) to about 125 .mu. (0.125 mm) (a paragraph 0064).
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kim et al. [US 2019/0196548] disclose foldable display device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hung S. Bui whose telephone number is (571)272-2102.  The examiner can normally be reached on M-F: 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J. Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Hung S. Bui/
Primary Examiner, Art Unit 2841
03/11/2022